United States Court of Appeals
                             F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                        ____________
No. 06-1397                                                      September Term 2007
                                                                                      CSRT-320
                                                          Filed On: June 30, 2008

Huzaifa Parhat,

       Petitioner

       v.

Robert M. Gates, Secretary of Defense, et al.,

       Respondents


       BEFORE:        Sentelle, Chief Judge, and Garland and Griffith, Circuit Judges

                                          ORDER

       Upon consideration of the court’s order filed June 20, 2008, directing
respondents to show cause why the court’s opinion filed June 20, 2008, should not be
publicly released with redactions of classified material only; and the response thereto,
stating that the redacted opinion does not contain classified material and that
respondents do not object to the public release of nonclassified material in the opinion
that the government had initially submitted for treatment under seal, it is

       ORDERED that the order to show cause be discharged. It is

       FURTHER ORDERED that the following documents be unsealed:

       Judgment of the court filed June 20, 2008
       Two orders of the court filed June 20, 2008
       Joint sealed motion filed June 20, 2008
       Respondents’ response filed June 26, 2008.

       The Clerk is directed to issue the court’s opinion filed June 20, 2008, with only
the classified material redacted.

                                         Per Curiam

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                     BY:      /s/
                                                              MaryAnne McMain
                                                              Deputy Clerk